Exhibit 10.3

 

Execution Version

 

EMPLOYEE MATTERS AGREEMENT

 

dated as of June 29, 2015

 

by and between

 

MASCO CORPORATION

 

and

 

TOPBUILD CORP.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions

1

 

 

ARTICLE 2

GENERAL ALLOCATION OF LIABILITIES

 

 

Section 2.01. Allocation of Liabilities Generally

5

Section 2.02. Method of Settlement

6

Section 2.03. Further Assurances

6

Section 2.04. Assignment of Certain Rights; Non-Solicitation

7

 

 

ARTICLE 3

EMPLOYEES; ASSUMPTION AND/OR ADOPTION OF PLANS; OPTION ADJUSTMENTS

 

 

Section 3.01. Employees

7

Section 3.02. Adoption of Plans

8

Section 3.03. Masco Equity-Based Plan Retention; Equity Award Adjustments; Bonus
and Other Payments

8

 

 

ARTICLE 4

DC AND RETIREMENT PLANS

 

 

Section 4.01. Defined Contribution Plans

10

Section 4.02. Retirement Plan Liabilities

10

 

 

ARTICLE 5

HEALTH AND WELFARE PLANS

 

 

Section 5.01. Assumption of Health and Welfare Plan Liabilities; General
Provisions

11

Section 5.02. Post-Retirement Health and Retired Life Insurance Benefits

12

Section 5.03. Effect of Change in Rates

12

Section 5.04. COBRA and HIPAA

12

Section 5.05. Leave of Absence Programs and FMLA

13

Section 5.06. TopBuild Workers’ Compensation Program

13

Section 5.07. Flexible Benefit Plans

14

Section 5.08. Application of Article 5 to the TopBuild Group

14

 

--------------------------------------------------------------------------------


 

ARTICLE 6

INDEMNIFICATION

 

ARTICLE 7

GENERAL PROVISIONS

 

 

Section 7.01. Notices

15

Section 7.02. Amendments; No Waivers

16

Section 7.03. Successors and Assigns

16

Section 7.04. Governing Law

16

Section 7.05. Jurisdiction

16

Section 7.06. Counterparts; Effectiveness

17

Section 7.07. Entire Agreement; No Change in Control or Severance Event

17

Section 7.08. No Third Party Beneficiaries

17

Section 7.09. Headings

17

Section 7.10. Severability

17

Section 7.11. Withholdings

18

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

EMPLOYEE MATTERS AGREEMENT dated as of June 29, 2015 (as the same may be amended
from time to time in accordance with its terms, this “Agreement”) between Masco
Corporation, a Delaware corporation (“Masco”), and TopBuild Corp., a Delaware
corporation (“TopBuild”).

 

W I T N E S S E T H :

 

WHEREAS, Masco has decided to distribute the common stock of TopBuild to the
holders of Masco Common Stock (the “Distribution”); and

 

WHEREAS, in furtherance of the foregoing, Masco and TopBuild have entered into
the Separation and Distribution Agreement dated as of June 29, 2015 (the
“Distribution Agreement”) and certain other agreements that will govern certain
matters relating to the Distribution and the relationship of Masco and TopBuild
and their respective Subsidiaries following the Distribution; and

 

WHEREAS, pursuant to the Distribution Agreement, Masco and TopBuild have agreed
to enter into this Agreement for the purpose of allocating between them assets,
liabilities, and responsibilities with respect to certain employee compensation
and benefit plans and programs; and

 

WHEREAS, Masco and TopBuild have agreed that, except as otherwise specifically
provided herein, the general approach and philosophy underlying this agreement
is to allocate assets, liabilities and responsibilities between Masco and
TopBuild on the basis of the employment relationships in effect at the time of
the Distribution.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Distribution Agreement, the parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  (a) As used in this Agreement, the following terms
shall have the following meanings.  Any other capitalized term that is used, but
not defined, herein shall have the meaning set forth in the Distribution
Agreement.

 

“Applicable Law” shall have the meaning set forth in the Distribution Agreement.

 

“Close of the Distribution Date” means 11:59:59 P.M., Eastern Standard Time or
Eastern Daylight Time (whichever shall then be in effect), on the Distribution
Date.

 

“Code” shall have the meaning set forth in the Distribution Agreement.

 

--------------------------------------------------------------------------------


 

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code § 4980B and ERISA §§ 601 through 608.

 

“Distribution” has the meaning set forth in the recitals to this Agreement.

 

“Distribution Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Distribution Date” shall have the meaning set forth in the Distribution
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor federal labor or employment law. Reference to a specific ERISA
provision also includes any proposed, temporary, or final regulation in force
under that provision.

 

“FMLA” means the Family Leave and Medical Act of 1993, as amended.

 

“Immediately after the Distribution Date” means 12:00 A.M., Eastern Standard
Time or Eastern Daylight Time (whichever shall then be in effect), on the day
after the Distribution Date.

 

“Liabilities” shall have the meaning set forth in the Distribution Agreement.

 

“Masco Business” shall have the meaning set forth in the Distribution Agreement.

 

“Masco Common Stock” shall have the meaning set forth in the Distribution
Agreement.

 

“Masco Defined Contribution Plan” means each of the Masco Corporation
401(k) Plan and the Masco Corporation Hourly 401(k) Plan.

 

“Masco Employee” means each Person who, on the Distribution Date (a) is actively
employed in the Masco Business and who is listed on the payroll records of any
member of the Masco Group, (b) is on short-term disability leave, authorized
leave of absence, military service or lay-off with recall rights and who was
last actively employed in the Masco Business by any member of the Masco Group,
(c) is an inactive or former employee and who was last actively employed in the
Masco Business by any member of the Masco Group, including any former employee
who has been on long-term disability leave or unauthorized leave of absence or
who has terminated his or her employment, retired or died on or before the
Distribution Date, and, in each case, their respective beneficiaries and
dependents or (d) is an individual set forth on Schedule 1.01(a); provided that
Masco Employees shall not include the individuals set forth on Schedule 1.01(b).

 

2

--------------------------------------------------------------------------------


 

“Masco Equity-Based Plans” means the Masco Corporation 2014 Long Term Stock
Incentive Plan, the Masco Corporation 2005 Long Term Stock Incentive Plan and
the Masco Corporation 1991 Long Term Stock Incentive Plan.

 

“Masco ERISA Affiliate” means any entity that, together with Masco and after
giving effect to the Distribution, would be treated as a single employer under
Section 414(b) or (c) of the Code without regard to Sections 4069 and 4212(c) of
ERISA.

 

“Masco Group” shall have the meaning set forth in the Distribution Agreement.

 

“Masco Health and Welfare Plans” means the plans set forth on Schedule 5.01(a).

 

“Masco Retirement Plans” means the Masco Corporation Pension Plan, the Masco
Corporation Supplemental Executive Retirement Plan and the Masco Corporation
Benefits Restoration Plan.

 

“Multi-Employer Plan” means any collectively bargained retirement or health or
welfare plan or fund to which any TopBuild Business has ever had a contribution
obligation under a collective bargaining agreement or otherwise, including (by
way of example and not limitation) those plans shown on Schedule 1.01(c).

 

“New TopBuild Health and Welfare Plans” means new, duplicate or mirror plans,
policies or programs, as applicable, adopted or to be adopted by TopBuild as of
the Distribution Date, including those set forth on Schedule 5.01(b), that
correspond to the Masco Health and Welfare Plans, with such changes therein as
are necessary or appropriate to effectuate the terms of this Agreement.

 

“Specified Masco Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants including, without limitation,
covenants relating to non-disclosure, non-solicitation, non-competition,
confidentiality or trade secrets, applicable or related, in whole or in part, to
the Masco Business that are provided for, contained or set forth in any Masco
Retirement Plan, any Masco Corporation Confidential Proprietary Information and
Invention Assignment Agreement, in the Masco Equity-Based Plans or any award
agreement issued thereunder, or pursuant to any non-competition, consulting,
employment, termination, separation or severance agreement or arrangement
(including by way of example and not limitation that certain Severance Benefit
Agreement, including Masco’s payment obligations thereunder, dated June 2015
between Masco Corporation and Gerald Volas) with any TopBuild Employee or Masco
Employee and to which any member of the TopBuild Group or the Masco Group is a
party.

 

“Specified TopBuild Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants including, without limitation
covenants relating to non-disclosure, non-solicitation, non-competition,
confidentiality or trade secrets, applicable or related, in whole or in part, to
the TopBuild Business that are provided for, contained or set forth in any Masco
Retirement Plan, any Masco Corporation

 

3

--------------------------------------------------------------------------------


 

Confidential Proprietary Information and Invention Assignment Agreement, in the
Masco Equity-Based Plans or any award agreement issued thereunder, or pursuant
to any non-competition, consulting, employment, termination, separation or
severance agreement or arrangement (including by way of example and not
limitation that certain Severance Benefit Agreement dated June 2015 between
Masco Corporation and Gerald Volas) with any TopBuild Employee or Masco Employee
and to which any member of the TopBuild Group or Masco Group is a party.

 

“TopBuild Business” shall have the meaning set forth in the Distribution
Agreement.

 

“TopBuild Employee” means (i) each Person who, on the Distribution Date, is or
has at any time been employed in the TopBuild Business who is not a Masco
Employee and (ii) each Person listed on Schedule 1.01(b).

 

“TopBuild ERISA Affiliate” means any entity that, together with TopBuild and
after giving effect to the Distribution, would be treated as a single employer
under Section 414(b) or (c) of the Code without regard to Sections 4069 and
4212(c) of ERISA.

 

“TopBuild Group” shall have the meaning set forth in the Distribution Agreement.

 

“Tax Matters Agreement” shall have the meaning set forth in the Distribution
Agreement.

 

(b)                                 Each of the following terms is defined in
the Section set forth opposite such term:

 

TERMS

 

SECTION

 

 

 

Employee Withholding Documents

 

7.11

Masco Retained Liabilities

 

2.01

Masco Bonus Liabilities

 

3.03

Masco Health and Welfare Liabilities

 

5.01

Masco Health and Welfare Plans

 

5.01

Masco Retained Liabilities

 

2.01

Masco WCP Liabilities

 

5.06

TopBuild Assumed Liabilities

 

2.01

TopBuild Bonus Liabilities

 

3.03

TopBuild DC Plan

 

4.01

TopBuild DC Plan Liabilities

 

4.01

TopBuild Health and Welfare Liabilities

 

5.01

TopBuild Assumed Liabilities

 

2.01

TopBuild WCP Liabilities

 

5.06

Retained Retiree Health and Life Liabilities

 

5.02

Retained DC Plan Liabilities

 

4.01

RSAs

 

3.03

 

4

--------------------------------------------------------------------------------


 

TERMS

 

SECTION

 

 

 

Standard Procedure

 

7.11

 

ARTICLE 2
GENERAL ALLOCATION OF LIABILITIES

 

Section 2.01.  Allocation of Liabilities Generally.

 

(a)                       Subject to the terms and conditions of this Agreement,
effective as of the Close of the Distribution Date, Masco hereby assumes and
agrees to pay when due, honor and discharge, the following Liabilities, whether
incurred before, on or after the Distribution Date (“Masco Retained
Liabilities”):

 

(i)                                     all Liabilities to the extent relating
to, arising out of or resulting from any employment, separation or retirement
agreement or arrangement to the extent applicable to any Masco Employee;

 

(ii)                                  the Masco Bonus Liabilities, Masco WCP
Liabilities, Retained Retiree Health and Life Liabilities, Masco Health and
Welfare Liabilities, Retained DC Plan Liabilities and all Liabilities to the
extent relating to, arising out of or resulting from the Masco Equity-Based
Plans and the Masco Retirement Plans;

 

(iii)                               all Liabilities to the extent relating to,
arising out of or resulting from any other employee benefit plan or arrangement
sponsored or maintained at any time after the Distribution Date by any of the
Masco Companies to the extent applicable to any member of the Masco Group;

 

(iv)                              all Liabilities to the extent relating to,
arising out of or resulting from any federal, state, local or foreign law, order
or regulation (including, without limitation, ERISA and the Code) to the extent
they relate to participation by any Masco Employee in any employee benefit plan
sponsored or maintained by any member of the Masco Group, whether relating to
events occurring on, prior to or after the Close of the Distribution Date or
arising by reason of the transactions contemplated by this Agreement or
otherwise;

 

(v)                                 all statutory Liabilities with respect to
any Masco Employee, which arise, directly or indirectly, by reason of the
transactions contemplated by this Agreement; and

 

(vi)                              all other Liabilities attributable to actions
specified to be taken by Masco under this Agreement.

 

(b)                       Subject to the terms and conditions of this Agreement,
effective as of Immediately after the Distribution Date, TopBuild hereby assumes
and agrees to pay

 

5

--------------------------------------------------------------------------------


 

when due, honor and discharge, the following Liabilities, whether incurred
before, on or after the Distribution Date (“TopBuild Assumed Liabilities”):

 

(i)                                     all Liabilities to the extent relating
to, arising out of or resulting from any employment, separation or retirement
agreement or arrangement (including, without limitation, claims founded in any
theory of joint employer liability) to the extent applicable to any TopBuild
Employee, including by way of example and not limitation that certain Severance
Benefit Agreement, and Masco’s payment obligations thereunder, dated June 2015
between Masco Corporation and Gerald Volas and separately assigned to TopBuild
on even date herewith;

 

(ii)                                  the TopBuild Bonus Liabilities, the New
TopBuild Health and Welfare Plans, TopBuild DC Plan Liabilities, TopBuild Health
and Welfare Liabilities, and the TopBuild WCP Liabilities;

 

(iii)                               all Liabilities to the extent relating to,
arising out of or resulting from any other employee benefit plan or arrangement
sponsored or maintained at any time after the Distribution Date by any member of
the TopBuild Group;

 

(iv)                              all Liabilities to the extent relating to,
arising out of or resulting from any federal, state, local or foreign law, order
or regulation (including, without limitation, ERISA and the Code) to the extent
they relate to participation by any TopBuild Employee (A) in any New TopBuild
Health and Welfare Plan or other employee benefit plan sponsored or maintained
by any member of the TopBuild Group, or (B) in any Multi-Employer Plan at any
time prior to, on or after the Distribution Date;

 

(v)                                 all statutory Liabilities with respect to
any TopBuild Employee which arise, directly or indirectly, by reason of the
transactions contemplated by this Agreement; and

 

(vi)                              all other Liabilities attributable to actions
specified to be taken by TopBuild under this Agreement.

 

Section 2.02.  Method of Settlement.  Notwithstanding anything herein to the
contrary but except as set forth in Schedule 2.02, to the extent possible, any
transfer or assumption of Liabilities (including, where applicable, assets or
reserves corresponding to such Liabilities) pursuant to this Article 2 shall be
effected, prior to the Distribution Date (through a corresponding adjustment in
the relevant intercompany account balances of the parties hereto) or as soon
thereafter as is reasonably practicable (through cash payments).

 

Section 2.03.  Further Assurances.

 

(a)                       On and after the date hereof, TopBuild will, at the
reasonable request of Masco, execute, acknowledge and deliver all such
endorsements, assurances, consents,

 

6

--------------------------------------------------------------------------------


 

assignments, transfers, conveyances, powers of attorney and other instruments
and documents, and take such other actions necessary (i) to assign, transfer,
convey and deliver to Masco, acting in its fiduciary capacity, all the assets to
be transferred to Masco pursuant to this Agreement and (ii) to assist Masco in
obtaining the consent and approval of all Governmental Authorities and other
Persons required to be obtained by Masco to effect the transfer thereof and the
assumption of the Masco Retained Liabilities by Masco or otherwise appropriate
to carry out the transactions contemplated hereby.

 

(b)                       On and after the date hereof, Masco will, at the
reasonable request of TopBuild, execute, acknowledge and deliver all such
endorsements, assurances, consents, assignments, transfers, conveyances, powers
of attorney and other instruments and documents, and take such other actions
necessary (i) to assign, transfer, convey and deliver to TopBuild, acting in its
fiduciary capacity, all the assets to be transferred to TopBuild pursuant to
this Agreement, and (ii) to assist TopBuild in obtaining the consent and
approval of all Governmental Authorities and other Persons required to be
obtained by TopBuild to effect the transfer thereof and the assumption of the
TopBuild Assumed Liabilities by TopBuild or otherwise appropriate to carry out
the transactions contemplated hereby.

 

Section 2.04.  Assignment of Certain Rights; Non-Solicitation.

 

(a)                       To the extent permitted by applicable law, Masco
hereby assigns, to the maximum extent possible, on behalf of itself and the
Masco Group, the Specified TopBuild Rights, to TopBuild, and Masco shall take
such actions to effect such assignment pursuant to Section 2.03(b) as TopBuild
may reasonably request.

 

(b)                       To the extent permitted by applicable law, TopBuild
hereby assigns, to the maximum extent possible, on behalf of itself and the
TopBuild Group, the Specified Masco Rights, to Masco, and TopBuild shall take
such actions to effect such assignment pursuant to Section 2.03(a) as Masco may
reasonably request.

 

(c)                        Masco and TopBuild agree that neither party, nor any
of their respective Subsidiaries, shall, without the prior written approval of
the other, directly or indirectly for 12 months after the Distribution Date,
solicit any employee of the other party to terminate his or her relationship
with any member of the TopBuild Group or Masco Group, respectively, provided
that the foregoing shall not apply to (i) the use of an independent employment
agency (so long as the agency was not directed to solicit such person) or
(ii) as a result of the use of a general solicitation (such as an advertisement)
not specifically directed to employees of the other party.

 

ARTICLE 3
EMPLOYEES; ASSUMPTION AND/OR ADOPTION OF PLANS; OPTION ADJUSTMENTS

 

Section 3.01.  Employees.  No provision of this Agreement shall require Masco or
TopBuild or any of their respective Subsidiaries to continue the employment of
any of their respective employees following the Distribution Date.

 

7

--------------------------------------------------------------------------------


 

Section 3.02.  Adoption of Plans.

 

(a)                       Effective as of not later than Immediately after the
Distribution Date, TopBuild and any applicable member of the TopBuild Group
shall adopt, or cause to be adopted, the New TopBuild Health and Welfare Plans,
provided that nothing contained herein shall prevent TopBuild from terminating
or amending such plans except to the extent such termination or amendment is
precluded by Applicable Law, as would result in the loss of grandfathered status
under the Patient Protection and Affordable Care Act or as otherwise provided
herein.

 

(b)                       The New TopBuild Health and Welfare Plans shall be,
with respect to all TopBuild Employees, in all respects the successors in
interest to any corresponding Masco Health and Welfare Plans.  With respect to
TopBuild Employees, each New TopBuild Health and Welfare Plan and any other
benefit plan, arrangement or policy applicable after the Distribution Date for
TopBuild Employees shall provide that all service, compensation, and other
benefit-affecting determinations, as of the Close of the Distribution Date, that
were otherwise recognized under the corresponding Masco Health and Welfare Plan
(for periods ending on the Distribution Date) shall, as of Immediately after the
Distribution Date, receive full recognition and credit to the extent the
recognition or credit can validly be taken into account under the New TopBuild
Health and Welfare Plan to the same extent as if those items occurred under the
Masco Health and Welfare Plans, except to the extent that duplication of
benefits would result.

 

Section 3.03.  Masco Equity-Based Plan Retention; Equity Award Adjustments;
Bonus and Other Payments.

 

(a)                       Masco Equity-Based Plans; Equity Award Adjustments. In
connection with the Distribution, Masco shall retain the Masco Equity-Based
Plans and shall cause such actions to be taken thereunder as are necessary or
appropriate to reflect the Distribution as provided in this Section 3.03(a).

 

(i)                                     Vested Options.  In connection with the
Distribution and effective as of the Distribution Date, all outstanding vested
options to purchase shares of Masco Common Stock, whether held by a current or a
former Masco Employee, a current or a former TopBuild Employee or a current or
former non-employee director of Masco will be adjusted pursuant to the terms of
the applicable Masco Equity-Based Plan and Applicable Law to preserve the
intrinsic value thereof and the ratio of the exercise price to the fair market
value of Masco Common Stock.  Such adjusted vested options held by TopBuild
Employees will be exercisable for the period following their separation from
Masco as is set forth in the Masco Equity-Based Plans or applicable award
agreement or, if earlier, until the stated expiration date of the grant.

 

(ii)                                  Unvested Options.  In connection with the
Distribution and effective as of the Distribution Date, any outstanding unvested
options to purchase Masco Common Stock which are held by Masco Employees will be
adjusted as described in Section 3.03 (a)(i).  TopBuild will replace any

 

8

--------------------------------------------------------------------------------


 

outstanding unvested options to purchase shares of Masco Common Stock which are
held by TopBuild Employees at the Close of the Distribution Date (and forfeited
as a result of the Distribution) with long-term incentive awards of generally
equivalent intrinsic value, and preserving the remaining vesting and expiration
dates, under one or more long-term incentive plans to be adopted by TopBuild.

 

(iii)                               Restricted Stock Awards.  In connection with
the Distribution and effective as of the Distribution Date, awards of unvested
shares of restricted stock (“RSAs”), whether held by a current or a former Masco
Employee or a current or former non-employee director of Masco, or (to the
extent not forfeited at the Distribution Date) a current or a former TopBuild
Employee, will be adjusted pursuant to the terms of the applicable Masco
Equity-Based Plan and Applicable Law to preserve the intrinsic value thereof. 
TopBuild will replace any outstanding unvested RSAs which are held by TopBuild
Employees at the Close of the Distribution Date (and forfeited as a result of
the Distribution) with long-term incentive awards of generally equivalent
intrinsic value, and preserving the remaining vesting dates, under one or more
long-term incentive plans to be adopted by TopBuild.

 

(iv)                              Cash-Based Long-Term Awards.  In connection
with the Distribution and effective as of the Distribution Date, the Liability
for cash-based long-term performance awards granted under the applicable Masco
Equity-Based Plan, whether held by a current or a former TopBuild Employee
(pro-rated through the Distribution Date) or by a current or a former Masco
Employee, will be retained by Masco.

 

(b)                       Bonus and Other Payments.  Masco hereby retains
Liability for all annual bonus payments for fiscal 2015 to Masco Employees (the
“Masco Bonus Liabilities”). TopBuild hereby retains or assumes, as applicable,
(i) all annual bonus payments for fiscal 2015 (including amounts accrued or
payable with respect to the period of the fiscal year prior to the Distribution
Date) to TopBuild Employees, (ii) all annual bonus payments (for the period of
the fiscal year prior to the Distribution Date) for those persons shown on
Schedule 1.01(b) under the Masco executive annual cash performance bonus, the
Masco executive annual restricted share award performance bonus, and any other
Masco annual bonus plan (together with the amounts in clause (i), the “TopBuild
Bonus Liabilities”), and (iii) termination and severance and other liabilities
accrued or payable to Masco Employees to whom an offer was made and accepted for
employment with TopBuild effective as of the Distribution Date, which offer has
been rescinded by TopBuild on or prior to the Distribution Date.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4
DC AND RETIREMENT PLANS

 

Section 4.01.  Defined Contribution Plans.

 

(a)                       Masco shall retain all Liabilities and obligations to
the extent relating to, arising out of or resulting from benefits accrued by
each Masco Employee under the Masco Defined Contribution Plans.

 

(b)                       Effective as of not later than Immediately after the
Distribution Date, TopBuild or a TopBuild ERISA Affiliate shall adopt one or
more savings plans for the benefit of TopBuild Employees intended to qualify
under Section 401(a) of the Code (the “TopBuild DC Plan”).  Not later than the
end of the calendar year in which the Distribution Date occurs or as soon
following the Distribution Date as is reasonably practicable, (1) Masco shall
cause the Masco Defined Contribution Plan accounts of all TopBuild Employees
which are held by the applicable Masco Defined Contribution Plan’s related trust
to be transferred to the TopBuild DC Plan and its related trust, and TopBuild
shall cause those transferred accounts (all of which shall remain 100% vested)
to be accepted by the TopBuild DC Plan and its related trust, and (2) the
TopBuild DC Plan shall assume and be solely responsible for Liabilities only
with respect to transferred accounts of such TopBuild Employees (all such
assumed liabilities, “TopBuild DC Plan Liabilities”). Such transfer of accounts
and related trust assets shall be in-kind, including loans, and shall be mapped
to investment choices in the TopBuild DC Plan trust which are comparable to the
investment choices which TopBuild Employees had designated under the Masco
Defined Contribution Plan to the maximum extent practicable and shall not favor
participants who are Masco Employees over participants who are TopBuild
Employees.  Any TopBuild DC Plan fund relating to Masco Common Stock shall be
administered so as to permit transfers out of, but not additions to, such fund.

 

(c)                        After the Distribution Date, Masco shall retain all
assets and Liabilities under the Masco Defined Contribution Plans except as
otherwise provided in Section 4.01(b) (“Retained DC Plan Liabilities”).

 

(d)                                 TopBuild and Masco shall use their
reasonable efforts to cause each of the trustees, custodians, advisors and
administrators providing services and benefits under the New TopBuild Defined
Contribution Plans and the Masco Defined Contribution Plans to maintain the fee
structures based on the aggregate number of participants in both the New
TopBuild Defined Contribution Plans and the Masco Defined Contribution Plans
through the expiration of the financial fee or rate guarantees in effect as of
the Close of the Distribution Date under the respective agreements separately
rated or adjusted for the demographics, experience or other relevant factors
related to the covered participants of TopBuild and Masco, respectively.  To the
extent they are not successful in such efforts, TopBuild and Masco shall each
bear the revised fee structures attributable to the individuals covered by their
respective defined contribution plans.

 

Section 4.02.  Retirement Plan Liabilities.  Masco shall retain and remain
responsible for all assets and Liabilities under the Masco Retirement Plans
accrued in

 

10

--------------------------------------------------------------------------------


 

respect of Masco Employees and TopBuild Employees pursuant to the terms of the
Masco Retirement Plans.  For the avoidance of doubt, no TopBuild Employee shall
accrue any benefit after the Distribution Date under the Masco Retirement Plans.

 

ARTICLE 5
Health and Welfare Plans

 

Section 5.01.  Assumption of Health and Welfare Plan Liabilities; General
Provisions.

 

(a)                       Effective as of the Close of the Distribution Date and
except to the extent provided in this Article 5, all Liabilities relating to
claims incurred prior to, on or after the Distribution Date by each TopBuild
Employee under the Masco Health and Welfare Plans shall be transferred to and
assumed by TopBuild as of the Close of the Distribution Date (“TopBuild Health
and Welfare Liabilities”) under the corresponding New TopBuild Health and
Welfare Plans.  Masco shall retain all other Liabilities under the Masco Health
and Welfare Plans (“Masco Health and Welfare Liabilities”).

 

(b)                       TopBuild shall cause the New TopBuild Health and
Welfare Plans to recognize and maintain all coverage and contribution elections
made by TopBuild Employees under the Masco Health and Welfare Plans as of the
Distribution Date and apply such elections under the New TopBuild Health and
Welfare Plans for the remainder of the period or periods for which such
elections are by their terms applicable. The transfer or other movement of
employment from Masco to TopBuild at any time before the Close of the
Distribution Date shall neither constitute nor be treated as a “status change”
under the New TopBuild Health and Welfare Plans or the Masco Health and Welfare
Plans.

 

(c)                        TopBuild shall cause the New TopBuild Health and
Welfare Plans to recognize and give credit for all amounts applied to
deductibles, out-of-pocket maximums, and other applicable benefit coverage
limits with respect to which such expenses have been incurred by TopBuild
Employees under the Masco Health and Welfare Plans for the remainder of the year
in which the Distribution Date occurs to the extent recognized under the
comparable Masco Health and Welfare Plans.

 

(d)                       TopBuild shall provide coverage to TopBuild Employees
under the New TopBuild Health and Welfare Plans without the need to undergo a
physical examination or otherwise provide evidence of insurability to the extent
provided under the comparable Masco Health and Welfare Plans.

 

(e)                        TopBuild shall cause the New TopBuild Health and
Welfare Plans to recognize and credit all service of each TopBuild Employee
recognized by the corresponding Masco Health and Welfare Plans before the Close
of the Distribution Date for all purposes, including, but not limited to,
severance, disability, vacation and paid time off.  On or as soon as reasonably
practicable after the Distribution Date, Masco shall deliver to TopBuild a
schedule setting forth the accrued and unused vacation and paid time off for
each TopBuild Employee as of the Distribution Date, and TopBuild shall

 

11

--------------------------------------------------------------------------------


 

assume and be responsible for all Liabilities therefor which, for the avoidance
of doubt, shall be included in TopBuild Health and Welfare Liabilities.

 

(f)                         Education or tuition reimbursement liabilities shall
be the responsibility of the employer of the tuition reimbursement program
participant at the time the education or tuition reimbursement request is
formally submitted by the program participant in accordance with the terms and
conditions of such program.

 

Section 5.02.  Post-Retirement Health and Retired Life Insurance Benefits. 
Other than for the coverages set forth on Schedule 1.01(c)(ii) which are carried
on the books of TopBuild and so, for the avoidance of doubt, shall be retained
by TopBuild, Masco shall be responsible for providing to TopBuild Employees who
are eligible to receive post-retirement medical or retired life insurance
coverage under the Masco Health and Welfare Plans and retire prior to the Close
of the Distribution Date and to all Masco Employees such coverage under the
Masco Health and Welfare Plans (“Retained Retiree Health and Life Liabilities”),
in each case pursuant to the terms of the applicable Masco Health and Welfare
Plans.  Nothing herein shall prevent (i) Masco from amending or terminating such
plans or (ii) notwithstanding Section 2.04(c) hereof, TopBuild from actively
employing any retired Masco Employees.

 

Section 5.03.  Effect of Change in Rates.  TopBuild and Masco shall use their
reasonable efforts to cause each of the insurance companies, point-of-service
vendors and third-party administrators providing services and benefits under the
New TopBuild Health and Welfare Plans and the Masco Health and Welfare Plans to
maintain the premium and/or administrative rates based on the aggregate number
of participants in both the New TopBuild Health and Welfare Plans and the Masco
Health and Welfare Plans through the expiration of the financial fee or rate
guarantees in effect as of the Close of the Distribution Date under the
respective contracts, policies, and agreements separately rated or adjusted for
the demographics, experience or other relevant factors related to the covered
participants of TopBuild and Masco, respectively.  To the extent they are not
successful in such efforts, TopBuild and Masco shall each bear the revised
premium or administrative rates attributable to the individuals covered by their
respective health and welfare plans.

 

Section 5.04.  COBRA and HIPAA.

 

(a)                       Masco shall be solely responsible for administering
compliance with the health care continuation coverage requirements of COBRA and
the Masco Health and Welfare Plans (i) with respect to Masco Employees and,
(ii) for the limited purposes of initial notification and premium administration
compliance through the Distribution Date, with respect to TopBuild Employees and
their dependents who incur a COBRA qualifying event prior to the Distribution
Date.

 

(b)                       Effective as of Immediately after the Distribution
Date, TopBuild shall solely be responsible for administering compliance with the
health care continuation coverage requirements of COBRA and the New TopBuild
Health and Welfare plans with respect to (i) TopBuild Employees and their
dependents who incur a COBRA qualifying

 

12

--------------------------------------------------------------------------------


 

event on or after the Distribution Date and (ii) those TopBuild Employees
described in Section 5.04(a)(ii).

 

(c)                        For periods before the Distribution Date, Masco shall
be responsible for administering compliance with the portability requirements
under the Health Insurance Portability and Accountability Act of 1996 with
respect to TopBuild Employees and beginning not later than Immediately after the
Distribution Date TopBuild shall be responsible for filing all necessary
employee change notices with respect to and in accordance with applicable Masco
policies and procedures.  Effective as of the Close of the Distribution Date,
Masco shall be solely responsible for administering compliance with such health
care continuation coverage and portability requirements with respect to Masco
Employees, and TopBuild shall be solely responsible for administering compliance
with such requirements with respect to TopBuild Employees.

 

Section 5.05.  Leave of Absence Programs and FMLA.

 

(a)                       TopBuild shall be responsible for administering
compliance with the TopBuild leave of absence programs and FMLA with respect to
TopBuild Employees.

 

(b)                       Effective as of the Close of the Distribution Date:
(i) TopBuild shall adopt, and shall cause each member of the TopBuild Group to
adopt, leave of absence programs; (ii) TopBuild shall honor, and shall cause
each member of the TopBuild Group to honor, all terms and conditions of leaves
of absence which have been granted to any TopBuild Employee under a Masco leave
of absence program or FMLA before the Distribution Date, including such leaves
that are to commence after the Distribution Date; (iii) Masco and each member of
the Masco Group shall be solely responsible for administering leaves of absence
and compliance with FMLA with respect to their employees; and (iv) TopBuild and
each member of the TopBuild Group shall recognize all periods of service of each
TopBuild Employee with the Masco Group to the extent such service is recognized
by Masco for the purpose of eligibility for leave entitlement under the Masco
leave of absence programs and FMLA.

 

(c)                        As soon as administratively possible and not later
than the Close of the Distribution Date, Masco shall provide to TopBuild copies
of all records pertaining to the Masco leave of absence programs and FMLA with
respect to all TopBuild Employees to the extent such records have not been
provided previously to TopBuild or a member of the TopBuild Group.

 

Section 5.06.  TopBuild Workers’ Compensation Program.

 

(a)                       (i)  Effective as of the Close of the Distribution
Date, TopBuild shall assume, retain and be responsible for all workers’
compensation Liabilities relating to claims incurred prior to, on or after the
Distribution Date by TopBuild Employees (the “TopBuild WCP Liabilities”).

 

(ii)                                  Effective as of the Close of the
Distribution Date, Masco shall assume, retain and be responsible for all workers
compensation Liabilities relating

 

13

--------------------------------------------------------------------------------


 

to claims incurred prior to, on or after the Distribution Date by Masco
Employees (“Masco WCP Liabilities”).

 

(iii)                               For the avoidance of doubt, workers’
compensation Liabilities in respect of claims incurred prior to, on or after the
Distribution Date by any current or former employee shall be the responsibility
of such employee’s employer on the Distribution Date or, in the case of former
employees, any such former employee’s last employer prior to the Distribution
Date; and in each case where there is a question as to the date of claim
occurrence in fixing such Liabilities, an independent claims administrator shall
be appointed to allocate such Liability based on its determination of the date
of claim occurrence.

 

(b)                       Masco and TopBuild shall cooperate with respect to the
issuance of new, or transfer of, existing workers’ compensation policies and
licenses.

 

Section 5.07.  Flexible Benefit Plans.  To the extent any TopBuild Employee
contributed to an account under a Masco Health and Welfare Plan that provides or
constitutes a health care or dependent care flexible spending account (“Masco
Flex Plan”) during the calendar year that includes the Distribution Date,
effective the Close of the Distribution Date Masco shall transfer to the
corresponding New TopBuild Health and Welfare Plan the account balances of such
TopBuild Employees for such calendar year under the Masco Flex Plan, regardless
of whether the account balance is positive or negative.

 

Section 5.08.  Application of Article 5 to the TopBuild Group.  Any reference in
this Article 5 to “TopBuild” shall include a reference to the TopBuild Group
when and to the extent TopBuild has caused a member of the TopBuild Group to
(a) become a party to a vendor contract, group insurance contract, or HMO letter
agreement associated with a New TopBuild Health and Welfare Plan, (b) become a
self-insured entity for the purposes of one or more New TopBuild Health and
Welfare Plans, (c) assume all or a portion of the Liabilities or administrative
responsibilities for benefits which arose before the Distribution Date under a
Masco Health and Welfare Plan and which were expressly assumed by TopBuild
pursuant to the terms of this Agreement, or (d) take any other action, extend
any coverage, assume any other Liability or fulfill any other responsibility
that TopBuild would otherwise be required to take under the terms of this
Article 5, unless it is clear from the context that the particular reference is
not intended to include a member of the TopBuild Group. In all such instances in
which a reference in this Article 5 to “TopBuild” includes a reference to a
member of the TopBuild Group, TopBuild shall be responsible to Masco for
ensuring that the member of the TopBuild Group complies with the applicable
terms of this Agreement.

 

ARTICLE 6
INDEMNIFICATION

 

With respect to indemnification, the parties hereto agree to the Article 6,
Release; Indemnification, of the Distribution Agreement.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 7
GENERAL PROVISIONS

 

Section 7.01.  Notices.  Any notice, instruction, direction or demand under the
terms of this Agreement required to be in writing shall be duly given upon
delivery, if delivered by hand, facsimile transmission, or mail, to the
following addresses:

 

If to Masco, to:

 

Masco Corporation

21001 Van Born Road

Taylor, Michigan 48180

Attn: General Counsel

Facsimile: (313) 792-6430

 

with a copy to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York  10017

Attn:  John D. Amorosi

Bruce Dallas

Facsimile: (212) 701-5010

 

If to TopBuild, to:

 

TopBuild Corp.

260 Jimmy Ann Dr

Dayton Beach, FL 32114

Attn: General Counsel

Facsimile: (386) 304-2144

 

with a copy to:

 

McDermott Will & Emery

333 Avenue of the Americas, Suite 4500

Miami, Florida  33131

Attn:  Harris C. Siskind

Facsimile: (305) 347-6500

 

and

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York  10017

Attn:  John D. Amorosi

Bruce Dallas

 

15

--------------------------------------------------------------------------------


 

Facsimile: (212) 701-5010

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto.  All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt.  Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

 

Section 7.02.  Amendments; No Waivers.  (a) Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Masco and TopBuild, or in the case of a
waiver, by the party against whom the waiver is to be effective.

 

(b)                       No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 7.03.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other parties hereto.  If any party or any
of its successors or permitted assigns (i) shall consolidate with or merge into
any other Person and shall not be the continuing or surviving corporation or
entity of such consolidation or merger or (ii) shall transfer all or
substantially all of its properties and assets to any Person, then, and in each
such case, proper provisions shall be made so that the successors and assigns of
such party shall assume all of the obligations of such party under the
Distribution Documents.

 

Section 7.04.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of Delaware, without regard to the
conflicts of laws rules thereof.

 

Section 7.05.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the Delaware Chancery Court, or if such court shall
not have jurisdiction, any federal court located in the State of Delaware or any
Delaware state court, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from the
transaction of business in the State of Delaware, and each of the parties hereby
irrevocably consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that

 

16

--------------------------------------------------------------------------------


 

any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or outside of the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 7.01 shall
be deemed effective service of process on such party.

 

Section 7.06.  Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto.  Until and unless each
party has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).

 

Section 7.07.  Entire Agreement; No Change in Control or Severance Event. 
(a) This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersedes all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect to the subject matter hereof and thereof.  No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by any party hereto or any member
of their Group with respect to the transactions contemplated by this Agreement.
To the extent that the provisions of this Agreement are inconsistent with the
provisions of the Tax Matters Agreement, the provisions of the Tax Matters
Agreement shall prevail.

 

(b)                       Neither the Distribution nor the consummation of the
transactions contemplated herein or under the Distribution Agreement shall
constitute a change in control for purposes of, or trigger or otherwise give
rise to any severance obligations or entitlements under, any Masco or TopBuild
plan, program, agreement or arrangement.

 

Section 7.08.  No Third Party Beneficiaries.  Nothing contained in this
Agreement is intended to constitute an amendment to any plan or arrangement
governed by ERISA, or to confer upon any person or entity other than the parties
hereto and their respective successors and permitted assigns, any benefit, right
or remedies under or by reason of this Agreement.

 

Section 7.09.  Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

Section 7.10.  Severability.  If any one or more of the provisions contained in
this Agreement should be declared invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained in this Agreement shall not in any way be affected or impaired thereby
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
a declaration, the parties shall modify this

 

17

--------------------------------------------------------------------------------


 

Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby
are consummated as originally contemplated to the fullest extent possible.

 

Section 7.11.  Withholdings.  To the extent consistent with the terms of the Tax
Matters Agreement, the party that is responsible for making a payment hereunder
shall be responsible for making the appropriate withholdings, if any,
attributable to such payments.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

MASCO CORPORATION

 

 

 

 

 

 

 

By:

/s/ Kenneth G. Cole

 

 

Name: Kenneth G. Cole

 

 

Title:   Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

TOPBUILD CORP.

 

 

 

 

 

 

 

By:

/s/ John G. Sznewajs

 

 

Name: John G. Sznewajs

 

 

Title:   President and Treasurer

 

[Signature Page to Employee Matters Agreement]

 

19

--------------------------------------------------------------------------------